Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 fail to comply with 37 CFR 1.75 which requires each element or step of the claim should be separated by a line indentation. Applicant must correct the presented claims to comply with the above or the amendment will be returned.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 the claim recites “form a magnetic circuit with the latter” it is unclear which element is being referred to by “the latter” Applicant should clarify the claim.

With respect to claim 1 it appears there should be a colon after “comprising”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 20140049212) in view of Schrom et al (20080238602).
With respect to claim 1 Sawa teaches an electric system comprising at least one first electric circuit, an electric device (16), a first printed circuit board (13) supporting (see support shown in Fig. 10) said first electric circuit, a device (1, 10) for shielding said electric device comprising at least one first shielding plate (see magnetic property of magnetic shield 1) attached (see Fig. 10 see paragraph 0059) to said first printed circuit board, said first electric circuit comprising at least one inductor (see coil 16). Sawa however does not teach a first ferromagnetic part attached to the first printed circuit board and arranged to have at least one air gap with said first shielding plate. Schorm teaches the know use of an inductor (102) comprising at least one first ferromagnetic part (parts 106 paragraph 0024, 0025) and arranged to have at least one air gap (see reduced air gap paragraph 0029) with a first shielding plate (104), in such a way as to form a magnetic circuit (paragraph 0027-0029) with the latter.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sawa to include 
With respect to claim 2 Schorm teaches the air gap of the magnetic circuit is created between a first air gap surface (lower surface of 106) of said first ferromagnetic part of the inductor and a second, opposite, air gap surface (upper surface of 104), belonging to said first shielding plate, and wherein in that this second air gap surface of the plate has a surface area lower (see lower position or shorter length seen in Fig. 1) than that of the total surface of the first shielding plate.  
With respect to claims 3 and 11 Sawa teaches the first printed circuit board comprises an electrical insulating layer (paragraph 0010) to which said first shielding plate is attached.  
With respect to claim 4 and 12-13 Sawa teaches the system is of the contactless energy transmission type, comprising a second electric circuit (30), , a transformer (see Fig. 12) forming said electric device and comprising a first winding (16) to which said electric circuit is connected and a second winding (31) to which said second electric circuit is connected. Sawa does not illustrate a second printed circuit board (PCB_20) supporting the second electric circuit. PCBs are well known support for circuitry, of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sawa to include the use of a PCB, if in fact such a teaching is not present the teachings of Sawa for the benefit of improved manufacturing.
With respect to claim 6 Schrom teaches the first layer (110) has a first face (upper side of 110) on which an electric circuit (paragraph 0008) is and a second face (lower side of 110) to which said first shielding plate is attached. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sawa to include the layers and substrate die of Schrom to the PCB of Sawa for the predictable result of reduced costs and manufacturing.
With respect to claim 7 and 16 Sawa teaches the first winding (16) of the transformer is attached (paragraph 0059) to said first shielding plate.  

Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 20140049212) in view of Schrom et al (20080238602) in view of Yasumra (20050168087)
With respect to claim 5 Sawa teaches a second bridge (see rectifier) does not detail the input power conversion of the power supply. Yasumura teaches an input power converter (Fig. 1) and a main converter (11) comprising said transformer (PIT), a first switching bridge (see Di and 11) connected to the first winding (L1) of the transformer and a second switching bridge (D4-8) connected to the second winding (N2) of the transformer. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sawa to include the use of such an input arrangement for the predictable result of insuring reliable supply of power is maintained at the supplied device.
With respect to claim 14 Schrom teaches the first layer (110) has a first face (upper side of 110) on which an electric circuit (paragraph 0008) is and a second face (lower side of 110) to which said first shielding plate is attached. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sawa to include the layers and substrate die of Schrom to the PCB of Sawa for the predictable result of reduced costs and manufacturing.
With respect to claim 15 Sawa teaches the first winding (16) of the transformer is attached (paragraph 0059) to said first shielding plate.  

Allowable Subject Matter

Claims 8-10 and 17-20 are rejected under 112 however, but would be allowable if the claimed are amended or resolve the 112 rejections and in in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836